                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:06-cr-00165-MR-WCM-14


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                              ORDER
                                )
JUAN JOSA LOPEZ,                )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) [Doc. 758].

I.        BACKGROUND

          In October 2007, the Defendant Juan Josa Lopez was convicted of one

count of conspiracy to possess with intent to distribute methamphetamine.

He was sentenced to a total of 264 months’ imprisonment. [Doc. 480]. The

Defendant is currently incarcerated at FCI Petersburg Medium, and his

projected release date is April 11, 2024.1




1    See https://www.bop.gov/inmateloc/ (last visited September 3, 2020).


         Case 1:06-cr-00165-MR-WCM Document 761 Filed 09/08/20 Page 1 of 6
        On August 28, 2020, the Defendant filed the present motion, seeking

a reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). For

grounds, the Defendant cites the ongoing COVID-19 pandemic as well as

the fact that his parents and grandmother are ill and require care.     [Doc.

758].

II.     DISCUSSION

        Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”      18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden before filing a motion

for a sentence reduction. Further, the Court of Appeals for the Fourth Circuit

has held that a district court lacks the authority to modify a sentence except




                                       2



      Case 1:06-cr-00165-MR-WCM Document 761 Filed 09/08/20 Page 2 of 6
in the narrow circumstances and procedures set forth in § 3582. See United

States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).2

      While some courts have waived the exhaustion requirement for

compassionate release motions in light of the COVID-19 pandemic, see

United States v. Feiling, No. 3:19cr112 (DJN), 2020 WL 1821457, at *4 (E.D.

Va. Apr. 10, 2020) (collecting cases), other courts have been reluctant to

grant such waivers. For example, the Third Circuit in United States v. Raia

held that a prisoner’s failure to exhaust all administrative remedies set forth

in § 3582(c)(1)(A) warranted the denial of his motion for compassionate

release. 954 F.3d 594, 597 (3d Cir. 2020). In so holding, the Third Circuit

stated that it did not intend to minimize the risks that COVID-19 poses to the

health of federal inmates. However, the Court noted, “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release, especially


2   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).

                                           3



     Case 1:06-cr-00165-MR-WCM Document 761 Filed 09/08/20 Page 3 of 6
considering the BOP's statutory role, and its extensive professional efforts to

curtail the virus's spread.” Id.3 The Court went on to state as follows:

            Given BOP's shared desire for a safe and healthy
            prison environment, we conclude that strict
            compliance with § 3582(c)(1)(A)'s exhaustion
            requirement takes on added—and critical—
            importance. And given the Attorney General's
            directive that BOP prioritize the use of its various
            statutory authorities to grant home confinement for
            inmates seeking transfer in connection with the
            ongoing COVID-19 pandemic, we anticipate that the
            statutory requirement will be speedily dispatched in
            cases like this one.

Id. (citation and internal quotation marks omitted). Other courts, including

district courts within the Fourth Circuit, have followed Raia’s example and

continued to require the full exhaustion of administrative remedies before

considering motions for compassionate release related to the COVID-19

pandemic. See United States v. Smith, No. 3:16-cr-48 (MPS), 2020 WL

1903160, at *3 (D. Conn. Apr. 17, 2020); United States v. Meron, No. 2:18-

cr-0209-KJM, 2020 WL 1873900, at *2 (E.D. Cal. Apr. 15, 2020); United

States v. Hembry, No. 12-cr-00119-SI-1, 2020 WL 1821930, at *2 (N.D. Cal.

Apr. 10, 2020); Feiling, 2020 WL 1821457, at *5; United States v. Gillis, No.

14-cr-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020);


3Citing Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09 PM),
https://www.bop.gov/resources/news/20200313_covid19.jsp.
                                        4



     Case 1:06-cr-00165-MR-WCM Document 761 Filed 09/08/20 Page 4 of 6
United States v. Perry, No. 18-cr-00480-PAB, 2020 WL 1676773, at *1 (D.

Colo. Apr. 3, 2020); United States v. Carver, -- F. Supp. 3d --, 2020 WL

1604968, at *1 (E.D. Wash. Apr. 1, 2020); United States v. Clark, No. 17-85-

SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020); United States v.

Oliver, No. JKB-16-0485, 2020 WL 1505899, at *1 (D. Md. Mar. 30, 2020);

United States v. Zywotko, No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900,

at *1 (M.D. Fla. Mar. 27, 2020); United States v. Eberhart, No. 13-cr-00313-

PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v.

Cohen, No. 19cr602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y. Mar. 24,

2020); United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108,

at *3 (D. Conn. Mar. 19, 2020). The Court agrees with Raia and the cases

cited above and therefore joins these courts in holding that the mere

existence of the COVID-19 pandemic does not render the exhaustion of

administrative remedies futile.

      Here, the Defendant does not assert that he has submitted a request

for compassionate release to the warden of his Bureau of Prisons facility or

that he has otherwise exhausted his administrative remedies with respect to




                                     5



     Case 1:06-cr-00165-MR-WCM Document 761 Filed 09/08/20 Page 5 of 6
that request.4 As noted above, the failure to exhaust his remedies under §

3582(c)(1)(A)(i) precludes the Court from considering the merits of the

Defendant’s motion. As such, the Court cannot grant the requested relief.

Accordingly, the Defendant’s motion for a sentence reduction under 18

U.S.C. § 3582(c)(1)(A) must be denied, albeit without prejudice.

      IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) [Doc. 758], is DENIED WITHOUT PREJUDICE to

refiling after the Defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the Defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the Defendant’s facility, whichever is earlier.

      IT IS SO ORDERED.
                                Signed: September 4, 2020




4 The requirements of § 3582(c)(1)(A)(i) are not just technicalities. They allow the Bureau
of Prisons an opportunity to pass on the Defendant’s request for compassionate release
in the first instance. Allowing the BOP to first address the Defendant’s request makes
sense, as the BOP stands in the best position to assess all of the factors which must be
considered in granting a compassionate release.
                                             6



     Case 1:06-cr-00165-MR-WCM Document 761 Filed 09/08/20 Page 6 of 6
